Name: Council Regulation (EEC) No 3144/87 of 19 October 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 23 . 10 . 87 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3144/87 of 19 October 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal submitted by the Commis ­ sion , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend completely the autonomous Common Customs Tariff duties on a number of industrial products ; Whereas, taking acc6unt of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the inte ­ rests of Community production, HAS ADOPTED THIS REGULATION : Article 1 From 1 October to 31 December 1987 the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indi ­ cated in respect of each of them. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1987. For the Council The President U. ELLEMANN-JENSEN No L 300/2 Official Journal of the European Communities 23 . 10 . 87 ANNEX CCT heading No Description Rate of autonomus duty (% )  ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 39.02 CXI Polyvinyl alcohol film coated on both sides, having a total thickness of less than 1 mm and with an extension at break (longitudinal or transversal) of not less than 65 % 0 ex 39.01 C VII Liquid poly (oxypropylene) with 3-(3- 2-[2-(2-mercaproethoxy)erthoxy)erthylthio] propoxycar ­ bonylamino)-p-tolylcarbamoyloxy as the end group 0